Judgment of the Supreme Court, Richmond County, dated June 28, 1967, reversed, on the law and the facts, and new trial granted, with costs to abide the event. In our opinion the judgment is against the weight of the credible evidence. The proof presented on damages and contract compliance was inadequate. We are of the further opinion that it was prejudicial error to limit the testimony of the witnesses Bauman and Resnick, who had knowledge of material facts and were competent to testify. On the retrial the trial court should make specific findings as to the facts (CPLR 4213, subd. [b]; Conklin v. State of New York, 22 A D 2d 481). Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.